Citation Nr: 0918289	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a bilateral eye 
condition.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to 
November 1980 and January 2003 to August 2004, with service 
in the Army National Guard between these periods.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia.
			
The Board notes that while in March 2008 and March 2009 
waivers were received for VA treatment records received after 
the last supplemental statement of the case, the Veteran did 
not provide a waiver for two lay statements received in 
December 2006.  However, these statements pertain only to the 
Veteran's sleep apnea condition which is not a subject of the 
decision below.  They are not pertinent in any way to the 
claim regarding the Veteran's bilateral feet that is 
adjudicated here.  Accordingly, a waiver for this evidence is 
not necessary, nor is the initial consideration of this 
evidence by the RO.

A December 2006 rating decision denied service connection for 
sleep apnea.  In January 2007, the Veteran filed a notice of 
disagreement with that decision.  A statement of the case 
must be issued on this claim.  Manlincon v. West, 12 Vet. 
App. 238 (1998). 

The Board additionally notes several issues in need of 
referral to the RO.  Most recently, at the February 2009 
hearing, the undersigned judge noted the existence of current 
medical evidence suggesting possible additional impairment of 
the Veteran's back disability.  The issue of an increased 
rating for this condition is referred to the RO for 
appropriate action.   Also, in December 2006 and May 2005 
correspondence from the Veteran, he has expressed concern 
regarding the receipt of payment for all possible dependents.  
This too is referred to the RO for appropriate action.  In 
addition, in August 2006 and May 2005 VA treatment notes, the 
issue of the Veteran's entitlement to a total disability 
rating based on individual unemployability is raised by the 
medical evidence.  This is also referred to the RO for all 
appropriate development.

The issues of entitlement to service connection for the 
Veteran's bilateral eye condition and for sleep apnea are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's preexisting bilateral foot condition was 
aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
condition have been met.  
38 U.S.C.A. §§ 1131, 1132, 1154, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for the Veteran's bilateral foot condition; a 
decision at this point poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
while performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2009).  

The first element of service connection has been satisfied 
because Veteran currently has a diagnosis of flat feet, 
metatarsalgia, and plantar fasciitis, documented, for 
example, in a VA treatment record of March 2009.

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the evidence in this 
case requires the Board to preliminarily discuss whether a 
bilateral foot condition existed prior to the Veteran's 
service.  Every Veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment. 
38 U.S.C.A. § 1111.  The term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but it will be considered together with all 
of the other evidence in question as to the commencement of 
the disease or disability.  38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed pre-service 
should be based on a thorough analysis of the evidentiary 
showing and careful correlation of all medical facts, with 
due regard to manifestations, clinical course and character 
of the particular injury or disease or residuals thereof.  
Id.  

An injury or disease that has been determined to be 
preexisting will then be presumed to have been aggravated by 
service where there is an increase in the severity of the 
disability during service.  The burden to show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government. Cotant v. Principi, 17 Vet. App. 117, 
131 (2003).  VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service and the claimant is not required to show that 
the disease or injury increased in severity during service.   
See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 
(2004). 

However, the presumption of aggravation is rebutted where 
there is a specific finding that the increase is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In deciding an aggravation claim, after 
having determined the presence of a preexisting disability, 
the Board must determine whether there has been any 
measurable worsening of the disability during service and 
whether this worsening constitutes an increase in disability.  
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Here, at the February 2009 hearing for example, the Veteran 
has argued that he had a preexisting foot problem that was 
aggravated by an injury that occurred while on active duty in 
2003 when he jumped off a two and a half ton truck.  A 
January 2004 service treatment record confirms that the 
Veteran did injure his feet in 2003 when he jumped off a 
heavy truck, and that rest and ice were not helping the 
condition.  Further, a review of the record does reveal that 
prior to this 2003 incident, the Veteran was suffering from a 
bilateral foot disorder.  A February 1999 service examination 
for example, indicates the Veteran was suffering with pain of 
the feet bilaterally at the second and third metatarsal 
heads.  In February 1999 the Veteran was also diagnosed with 
bilateral plantar fasciitis and was placed on physical 
profile.  Given this, the Board agrees that the Veteran's 
bilateral foot condition preexisted his service in 2003.

As described above, an injury or disease that has been 
determined to be preexisting will then be presumed to have 
been aggravated by service where there is an increase in the 
severity of the disability during service.  Here, the Board 
finds the Veteran's foot condition increased in severity in 
service, and was aggravated by service.  A December 2003 
service treatment record states the Veteran had a history of 
pes planus bilaterally that had evolved into plantar 
fasciitis bilaterally.  In a March 2004 service treatment 
report, it was found that due to the current state of the 
Veteran's  bilateral plantar fasciitis, the Veteran 
"fail[ed] to meet retention standards with AR 40-501, para 
3-13b(5)."  Moreover, a medical opinion of a VA treatment 
provider dated from March 2009 states, "he has a history of 
flat-foot deformity which was most likely aggravated in his 
military service. He has also had a history of plantar 
fasciitis for which he was treated a couple of years ago by 
me. He relates that even back while he was in Fort Bragg back 
around maybe November of 2004, he jumped off a deuce and a 
half. When he came down, he felt a pop or tearing sensation 
in the arch of the foot. This aggravated his already 
problematic feet as well as his knee and lower back."

There is no evidence to the contrary of this in the claims 
file, much less, any such evidence that could be considered 
clear and unmistakable.  While the Veteran underwent a VA 
examination for his feet in October 2004, the examiner failed 
to provide any opinion, positive or negative, on the 
aggravation of the Veteran's preexisting foot condition.  As 
such, the presumption of aggravation cannot be overcome in 
this case.  Accordingly, the Board finds the Veteran's 
bilateral foot condition preexisted and was aggravated by 
service, and that service connection is warranted.
ORDER

Service connection for the Veteran's bilateral foot condition 
is granted.


REMAND

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his eye 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

As noted above, to establish service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Service connection may be granted for a disability 
resulting from a disease or injury that was incurred in or 
aggravated while performing active duty for training, or from 
an injury incurred in or aggravated while performing inactive 
duty for training.  38 U.S.C.A. § 101(22), 101 (24), 106, 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) 
(2009).  

At the outset, the Board emphasizes that at the February 2009 
hearing the Veteran clarified that the primary problems with 
his eyes are not vision loss, but rather, watering of the 
eyes and the constant sensation that something is in his 
eyes.  At a VA examination of October 2004 the Veteran was 
diagnosed not only with hyperopia, a visual impairment, but 
also with pingueculae of both eyes, pterygium of the right 
eye, and fine macular drusen in both eyes.  These latter 
three conditions all involve growth-like problems with the 
eyes.  See, e.g. Dorland's Illustrated Medical Dictionary 
565, 1439, 1541, (30th ed. 2003).  Further, a review of the 
Veteran's service treatment records reveals that his eyes 
were injured in both August 2003 and August 2004.  In August 
2003 metallic foreign bodies were removed from the Veteran's 
eyes, and in August 2004 the wing of a fly was removed from 
one of the Veteran's eyes.  The October 2004 VA examiner did 
not provide any opinion on whether the Veteran's current 
conditions may be related to these injuries from service.  
Such an opinion must be obtained before the claim can be 
properly adjudicated.

With regard to sleep apnea claim, in a December 2006 rating 
decision, service connection was denied for this condition.  
In a January 2007 VA Form 21-4138, the Veteran expressed his 
timely disagreement with that decision and submitted lay 
evidence in support of the claim.  At that point, a statement 
of the case should have been issued for the claim.  Where an 
SOC has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO, 
is required by the Board. Manlincon v. West, 12 Vet. App. 238 
(1999).

In addition, during the pendency of this appeal the Court 
issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
requires that notice be provided concerning the evaluation or 
the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should issue an SOC with 
respect to the issue of entitlement to 
service connection for sleep apnea. The 
appellant should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues. The claims file 
should be returned to the Board for 
further appellate consideration only if 
the appellant files a timely substantive 
appeal.

3.  Afford the Veteran a VA examination 
with an appropriate specialist to 
ascertain the nature and etiology of the 
Veteran's bilateral eye conditions.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the injuries 
documented in the service treatment 
records of August 2003 and August 2004, 
and offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
currently diagnosed eye conditions had 
their onset during service or are in any 
other way causally related to his active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


